Title: From Benjamin Franklin to Cadwalader Evans, 6 April 1773
From: Franklin, Benjamin
To: Evans, Cadwalader


Dear Friend,
London, April 6. 1773
It is some time since I have had the Pleasure of hearing from you. I hope your Health is thoroughly established. Mr. Small often speaks of you with great Regard: I am glad to see by the News Papers that our Society have chosen him a Member. No Man more deserves it.
Our Silk will be sold next Thursday. The Broker was with me yesterday and tells me he thinks it improv’d in the Winding Part, and that some of it is equal to almost any brought to Market here. He has sorted it into 4 Parcels, according to his Opinion of its Difference in Perfection. I inclose his Advertisement, and as soon as I can get it shall send his Account of Sales.
Mr. Robert Hare, who does me the favor of carrying this Letter, is a young Gentleman of excellent Character among all that know him here. He visits America with Views of establishing either at Philada. or New York, a Porter Brewery, being a thorough Master of that Business. I take the Liberty of recommending him to your Civilities, and request you would favour him with such Information and Advice as you may judge useful to him. With great Esteem, I am ever, my Dear Friend, Yours most affectionately
B Franklin
Dr Evansper Loxley per Packet

